


SETTLEMENT AGREEMENT
AND MUTUAL RELEASE
THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Settlement Agreement”) is made as
of the 13th day of December, 2013 by and among: (i) PRUDENTIAL REAL ESTATE
FINANCIAL SERVICES OF AMERICA, INC. (“Prudential”) and (ii) DOUGLAS ELLIMAN
REALTY, LLC (the “Company”); DOROTHY HERMAN; DTHY REALTY, INC.; NEW VALLEY REAL
ESTATE LLC (f/k/a and named as NEW VALLEY REAL ESTATE CORPORATION in the
Arbitration); NEW VALLEY MORTGAGE LLC (f/k/a and named as NEW VALLEY MORTGAGE
CORPORATION in the Arbitration); HOWARD M. LORBER and RICHARD J. LAMPEN
(collectively, “Douglas Elliman”). Prudential and Douglas Elliman shall be
collectively referred to herein as the “Parties.”
WHEREAS, on or about January 9, 2013, Prudential commenced an Arbitration
against Douglas Elliman, AAA Case No. 13 115 00077 13, by filing with the
American Arbitration Association a demand for arbitration and Statement of Claim
seeking certain forms of relief (the “Arbitration”), and, on the same day,
Prudential sent a letter demanding that the Company purchase Prudential’s 20.59%
membership interest in the Company (the “Interest”) in accordance with Section
15.5 of the Douglas Elliman Realty, LLC Operating Agreement, dated December 17,
2002, as amended (the “Operating Agreement”);
WHEREAS, on or about February 8, 2013, Douglas Elliman filed a response to
Prudential’s original Statement of Claim;
WHEREAS, the Parties subsequently amended their respective pleadings in the
Arbitration;
WHEREAS, certain entities owned by or otherwise affiliated with the Company have
been named as defendants in an action entitled BRER Affiliates LLC v. Douglas
Elliman Commercial, LLC, et al., Case No. 30-2013 00666361 CU BC CJC (California
Superior Court, County of Orange), filed on August 1, 2013 (the “BRER Action);
and


WHEREAS, the Parties now wish to provide for New Valley Real Estate LLC (“New
Valley”) to purchase the Interest on the terms set forth below and in the Sale
Agreement (as defined below), and settle and resolve all claims that exist or
could exist between the Parties through the date hereof to the extent set forth
herein.
NOW THEREFORE, in consideration of the mutual agreements, covenants, and
conditions contained herein, the Parties hereby agree as follows:
1.MEMBERSHIP INTEREST SALE AGREEMENT. Simultaneously with the execution of this
Settlement Agreement, Prudential and New Valley have entered into an Agreement
Relating to the Sale and Assignment of Membership Interest pursuant to which New
Valley is purchasing Prudential’s Interest in the Company (the “Sale
Agreement”).
2.DISMISSAL OF ANY AND ALL CLAIMS WITH PREJUDICE. Immediately following the
execution of this Settlement Agreement and the Sale Agreement, and






--------------------------------------------------------------------------------




consummation of the transactions contemplated thereby (including the payment to
Prudential of the Purchase Price, as defined and provided for in the Sale
Agreement, and the simultaneous assignment and transfer by Prudential of its
entire membership interest in the Company to New Valley, free and clear of all
liens, claims and encumbrances), Prudential shall dismiss with prejudice all
claims that were brought in the Arbitration. The Parties further agree that each
of them shall bear their own fees and costs in connection with the Arbitration
and this matter. Notwithstanding the dismissal of all of the Arbitration claims
by Prudential, none of the Parties is releasing or waiving any claims, actions,
causes of action, charges or defenses it may have arising out or relating to the
BRER Action.
3.RELEASES AND INDEMNIFICATION.
3.1    Prudential, for and in consideration of good and valuable consideration
received from Douglas Elliman, the receipt and sufficiency of which Prudential
hereby acknowledges, for itself and for its administrators, trustees, guardians,
agents, representatives, parents, subsidiaries, affiliates, related entities,
attorneys, beneficiaries, predecessors, successors and assigns (Prudential
together with all of the foregoing, individually and collectively, the
“Prudential Releasors”), does (except (i) for any claim based on a Third Party
Claim (as defined in Section 3.4 below) against Prudential, and (ii) for the
obligations undertaken by Douglas Elliman pursuant to this Settlement Agreement
and by New Valley pursuant to the Sale Agreement) hereby remise, acquit,
satisfy, discharge and forever release Douglas Elliman, their present and former
parents, subsidiaries, affiliates, related entities, employees, managers,
members, shareholders, officers, directors, agents, representatives,
predecessors, heirs, successors, attorneys and assigns (including Douglas
Elliman Florida LLC) (Douglas Elliman together with all of the foregoing, the
“Douglas Elliman Releasees”) of and from any and all manner of action and
actions, cause and causes of action, charges, suits, rights, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims, obligations, liabilities, and demands of any kind or nature
whatsoever, at law or in equity, which any of the Prudential Releasors may have
had, ever had, claim to have had, now has, or which any of the Prudential
Releasors or their heirs, executors, administrators, predecessors, successors or
assigns hereafter can, shall or may have against any or all of the Douglas
Elliman Releasees in connection with, arising out of or relating to, directly or
indirectly, (a) the Operating Agreement, (b) any act or failure to act by any
member, manager or other party under the Operating Agreement, (c) any matter
asserted in the Arbitration, (d) any franchise agreement (or document delivered
in connection therewith) between The Prudential Real Estate Affiliates, Inc.
(“PREA”) and Douglas Elliman, LLC, B&H Associates, LLC, B&H of the Hamptons,
LLC, Douglas Elliman Commercial, LLC and/or any other Douglass Elliman Releasee
(“Franchise Agreements”) and (e) any decision made in connection with any of the
foregoing ((a) through (e) collectively, the “Released Matters”).


3.2    Douglas Elliman, for and in consideration of good and valuable
consideration received from Prudential, the receipt and sufficiency of which
Douglas Elliman hereby acknowledges, for itself and for its administrators,
agents, representatives, parents, subsidiaries, affiliates, related entities,
predecessors, successors and assigns (Douglas Elliman

2

--------------------------------------------------------------------------------




together with all of the foregoing, individually and collectively, the “Douglas
Elliman Releasors”), does (except for the obligations undertaken by Prudential
pursuant to this Settlement Agreement and/or the Sale Agreement) hereby remise,
acquit, satisfy, discharge and forever release Prudential, its present and
former parents, subsidiaries, affiliates, related entities, employees, managers,
shareholders, officers, directors, agents, representatives, predecessors, heirs,
successors, attorneys and assigns (Prudential, together with all of the
foregoing, the “Prudential Releasees”) of and from any and all manner of action
and actions, cause and causes of action, charges, suits, rights, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, obligations, liabilities, and demands of any kind
or nature whatsoever, at law or in equity, which any of the Douglas Elliman
Releasors may have had, ever had, claim to have had, now has, or which any of
the Douglas Elliman Releasors or their heirs, executors, administrators,
predecessors, successors or assigns hereafter can, shall or may have against any
or all of the Prudential Releasees in connection with, arising out of or
relating to, directly or indirectly, any of the Released Matters. For the
avoidance of doubt, any dispute that has existed, currently exists or hereafter
arises among the remaining members of the Company is, as to the Prudential
Releasees, a claim that has been released by the Douglas Elliman Releasors
pursuant to this Settlement Agreement.
3.3    Notwithstanding Section 3.1 and 3.2 above, nor any other provision
herein, neither the Prudential Releasors nor the Douglas Elliman Releasors are
remising, acquitting, satisfying, discharging or releasing, and for the
avoidance of doubt, are hereby specifically reserving and retaining, any and all
claims, actions, causes of action, charges and defenses they may have against
the Douglas Elliman Releasees and the Prudential Releasees, respectively,
arising out of or relating to the BRER Action or any claim or defense asserted
by any party prior to, on, or after the date hereof in or in connection with the
BRER Action. The foregoing would include, by way of examples, (a) a claim by
Prudential resulting from a claim by BRER against Prudential that exposes
Prudential to BRER as a result of what Prudential alleges to be improper
conduct, by Douglas Elliman Releasees in allegedly violating the Operating
Agreement by purporting to terminate the Franchise Agreements and (b) a claim by
Douglas Elliman that Prudential Releasees allegedly acted improperly by selling
PREA or abandoning or diminishing the use of the “Prudential” name in connection
with the real estate brokerage business. In the event of a claim brought
pursuant to this Section 3.3, the prevailing party shall be entitled to
reimbursement of reasonable attorneys’ fees and costs incurred in connection
with the resolution thereof. In the event that Douglas Elliman should hereafter
deliver to Prudential a release by BRER of Prudential of all claims arising out
of or relating to the BRER action, then this Section 3.3 shall be of no further
force or effect and the carve-outs of the Section 3.1 and Section 3.2 releases
contained in this Section 3.3 shall be deemed released pursuant to Section 3.1
and Section 3.2.
3.4    (a) The Company shall indemnify, defend and hold harmless each of the
Prudential Releasees from and against all claims and demands made by a third
party (not related to or affiliated with any Party herein) against any
Prudential Releasee (a “Prudential Indemnitee”) that arise from or relate to the
operation of the business of the Company (a “Third Party Claim”).

3

--------------------------------------------------------------------------------




(b) A Prudential Indemnitee shall provide written notice to the Company of the
general nature of a claim for indemnification hereunder, provided that failure
to give such notification promptly shall not affect the indemnification provided
hereunder except to the extent that the Company shall have been actually
materially prejudiced as a result of such failure. The Company may assume the
defense of the Third Party Claim unless the Company fails to provide reasonable
assurance in writing, upon request, to the Prudential Indemnitee of the
Company’s financial capacity to defend such Third Party Claim and provide
indemnification with respect thereto. Unless, within 30 days after receiving
notice of the claim for indemnification the Company disputes or reserves rights
with respect to the claim for indemnification, (i) it shall be conclusively
established for purposes of this Settlement Agreement that the Company is
obligated to and shall indemnify and hold harmless the Prudential Indemnitee
from, against and in respect of, and shall pay and reimburse the Prudential
Indemnitee for, all losses incurred or suffered by the Prudential Indemnitee to
the extent resulting from, or arising out of the Third Party Claim, and (ii) all
expenses incurred by the Prudential Indemnitee as a result of the Company
failing to timely assume the defense of the Prudential Indemnitee in accordance
with the terms hereof shall be reimbursed by the Company to the Prudential
Indemnitee.
(c) Upon accepting the obligation to provide indemnification for a Third Party
Claim, the Company shall select counsel, subject to the approval of the
Prudential Indemnitee, not to be unreasonably withheld or delayed. In no event
shall the Company consent to the entry of judgment, admit any liability with
respect to, or settle, compromise or discharge, a Third Party Claim without the
Prudential Indemnitee’s prior written consent and in no event shall any
Prudential Indemnitee consent to the entry of judgment, admit any liability with
respect to, or settle, compromise or discharge, a Third Party Claim without the
Company’s prior written consent. The Prudential Indemnitee shall have the right,
but not the obligation, to participate in the defense of the Third Party Claim,
including the opportunity to participate in any discussions or correspondence
with any governmental authority and to employ counsel separate from the counsel
employed by the Company. The Prudential Indemnitee shall participate in any such
defense at its own expense unless (A) the Company and the Prudential Indemnitee
are both named parties to the proceedings and the Prudential Indemnitee shall
have concluded in good faith that representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them or the availability to the Prudential Indemnitee of one or more
defenses or counterclaims that are inconsistent with one or more of those that
may be available to the Indemnifying Party in respect thereof or (B) the
Prudential Indemnitee assumes the defense of a Third Party Claim after the
Company has failed to diligently defend a Third Party Claim it has assumed. The
Company and the Prudential Indemnitee shall cooperate, and cause their
respective affiliates to cooperate, in the defense or prosecution of a Third
Party Claim.
(d) If the Company fails to accept the indemnification obligation for a Third
Party Claim, the Prudential Indemnitee shall have the right (subject to the
second sentence of paragraph 3.4(c) above) but not the obligation to control its
own defense, it being understood that the Prudential Indemnitee’s right to
indemnification for such Third Party Claim shall not be adversely affected by
assuming the defense of such Third Party Claim.

4

--------------------------------------------------------------------------------




(e) Third Party Claims shall not include and there shall be no obligation of the
Company to indemnify, defend or hold harmless any Prudential Releasee from and
against, (i) any claim arising from, relating to or asserted in connection with
the BRER Action, (ii) any claim arising from or relating to the sale or transfer
of equity of PREA, (iii) the termination of any of the Franchise Agreements.
Additionally, a Third Party Claim shall not include any claim made by any
federal, state or local tax authority and the Company shall have no obligation
to indemnify, defend or hold harmless any of the Prudential Releasees as a
result of any adjustment to any item of income, gain, deduction, expense or loss
imposed upon the Company or any Prudential Releasee by any federal, state or
local tax authority or a claim by any such tax authority that any item of
income, gain, deduction, expense or loss of the Company or any Prudential
Releasee is required to be adjusted. Each of the Parties shall bear its own
share of any adjustments imposed by any federal, state or local tax authority.
4.DISTRIBUTION. The Parties agree that payment of the Purchase Price (as defined
in the Sale Agreement) represents the total consideration to be paid to
Prudential as a result of its ownership and its sale and assignment of its
membership interest in the Company. Accordingly, Prudential shall not be
entitled to any further distributions or payments of any kind from the Company
(other than payment of the Purchase Price, as defined in the Sale Agreement, or
any indemnification payments pursuant to Section 3.4), whether in the nature of
cash flow distributions, tax distributions or otherwise and Prudential waives
any claim to any such payments or distributions under the Operating Agreement or
otherwise.
5.NO ADMISSION OF LIABILITY. The Parties acknowledge and agree that this
Settlement Agreement has been executed in connection with the compromise and
settlement of disputed claims. This Settlement Agreement and the actions taken
by the Parties pursuant hereto do not constitute an acknowledgement or admission
of liability for any matter or precedent upon which liability may be assessed.
Furthermore, the Parties acknowledge and agree that the execution of this
Settlement Agreement should not be construed as an admission by any party and
has been entered into solely for the purpose of avoiding costly and
time-consuming litigation of disputed claims.
6.CONFIDENTIALITY. Subject to the balance of this Section 6, each of the Parties
agrees to keep the terms of this Settlement Agreement confidential and to not
disclose the terms to any other person, except: (i) in connection with the
preparation and filing of income tax returns; (ii) in responding to a duly
authorized subpoena or order of a court of competent jurisdiction; (iii) as
reasonably believed by such Party to be required by any regulatory or
self-regulatory agency or organization; (iv) to comply with any applicable law;
(v) to any of its employees, consultants, contractors, attorneys, accountants,
bankers and/or other advisors who have a “need to know” the terms for what the
disclosing Party believes, in good faith, to be legitimate business purposes;
and (vi) to evaluate this Settlement Agreement or enforce rights under this
Settlement Agreement. Additionally, without limiting the foregoing, it is
understood and agreed that affiliates of Douglas Elliman may (i) disclose the
terms of this Settlement Agreement and/or the Sale Agreement in connection with
(a) any filings reasonably believed to be necessary to comply with federal or
state securities or other regulatory laws or regulations or the rules or
regulations of any stock exchange (collectively “Government Filings”), provided
that

5

--------------------------------------------------------------------------------




the party intending to make any such disclosure shall consult with the other
party prior to making such disclosure with respect to the text thereof, and the
parties shall reasonably cooperate with each other concerning any such
disclosure, and (b) any press releases limited to such required disclosures
and/or (ii) disclose or submit an actual copy of this Settlement Agreement
and/or Sale Agreement in connection with any Government Filings. The Parties
agree that Douglas Elliman and its affiliates may be guided by the advice of its
counsel and accountants as to what disclosures it will make in order to comply
with any applicable laws or regulations (including those of a self-regulatory
agency as well as the rules and regulations of any stock exchange).
7.ACKNOWLEDGMENT OF CONSIDERATION. Each Party to this Settlement Agreement
agrees and acknowledges that the consideration received by them and for the
execution hereof shall constitute full payment, satisfaction, discharge,
compromise and release of and from all matters for which the other Party or
Parties have released it.
8.FULL CAPACITY. Each of the Parties hereby warrants and represents that each of
them has full mental and physical capacity (as to the Parties that are natural
persons) and binding authority to enter into, execute, and perform this
Agreement, to resolve and compromise any and all claims that are being resolved
hereunder and to release one another as provided in Section 3 of this Settlement
Agreement.
9.ADVICE OF COUNSEL. Each of the Parties represents that they have determined
that this Settlement Agreement is fair and reasonable under all the
circumstances and that this determination has been based solely upon their
independent judgment after having the opportunity to consult with counsel. In
making this determination, each of the Parties has had an adequate opportunity
to discuss and assess the merits of all their claims and potential claims
against each other.
10.NO ASSIGNMENT. The Parties are the sole and lawful owners of all claims being
settled herein. The Parties have not assigned or transferred any of the claims
released herein to any other person or entity not bound by this Settlement
Agreement.
11.BINDING AGREEMENT. This Settlement Agreement shall be binding upon and inure
to the benefit of the Parties, their parent companies, subsidiaries, affiliates,
and their heirs, executors, administrators, predecessors, successors and
assigns.
12.GOVERNING LAW. This Settlement Agreement is deemed entered into in the State
of New York, where the Parties maintain a substantial physical presence, and
shall be construed and interpreted in accordance with the laws of the State of
New York.
13.ENTIRE AGREEMENT. This Settlement Agreement and the Sale Agreement contain
the entire agreement between the Parties hereto. The terms of this Settlement
Agreement and the Sale Agreement are contractual and may not be modified orally
except by a written instrument duly signed by each and every Party.
14.SUPERSEDES PRIOR AGREEMENT. Except as expressly provided herein, this
Settlement Agreement and the Sale Agreement fully and completely supersede in
their

6

--------------------------------------------------------------------------------




entirety any prior agreement(s) that the Parties may have entered into, as well
as any and all other prior agreements, understandings, rights and/or obligations
undertaken by the Parties with respect to all matters addressed herein.
15.ARBITRATION. The Parties hereby agree that any controversy, difference,
dispute, or claim arising out of or relating, directly or indirectly, to this
Settlement Agreement (but not the Sale Agreement), including, but not limited
to, the interpretation or breach of this Settlement Agreement, shall be governed
by the arbitration provision contained in Section 20 of the Operating Agreement.
16.NOTICES. All notices, consents, demands, or other communications required or
permitted to be given pursuant to this Settlement Agreement shall be deemed
sufficiently given when delivered during business hours to the appropriate
location described below or three business days after the posting thereof by
United States first class, registered or certified mail, return receipt
requested, with postage fee prepaid and addressed as follows:
Prudential:
The Prudential Real Estate Financial Services of America, Inc.
c/o Prudential Capital Group
100 Mulberry Street, Gateway Center Three, Floor 18, NJ-05-18-03
Newark, NJ 07102-4077
Attn: Paul H. Procyk, Senior Vice President


and


c/o Prudential Capital Group
4 Embarcadero Center, Suite 2700
San Francisco, CA 94111
Attn: James Evert


 
 
Douglas Elliman:
Douglas Elliman Realty, LLC
575 Madison Avenue
New York, NY 10022
Attn: Kenneth I. Haber, Executive Vice President and General Counsel


With a copy to:


Brian K. Ziegler, Esq.
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, NY 11554



Any Party may change its address for notice or other communications at any time
by furnishing notice to the other Parties in the manner described above.

7

--------------------------------------------------------------------------------




17.NO CONSTRUCTION AGAINST ANY PARTY. Each of the Parties has participated in
the drafting of this Settlement Agreement and it shall be deemed as jointly
drafted. Therefore, the language of this Settlement Agreement shall not be
presumptively construed in favor of or against any Party hereto.
18.COUNTERPARTS. This Settlement Agreement may be signed in counterparts, each
of which shall be deemed an original. Signatures hereto which are transmitted
via fax or PDF shall be deemed original signatures.
The Parties further confirm and state that they have carefully read this
Settlement Agreement, acknowledge, understand and agree to the terms hereof and
sign their names as their own free act.
WITNESS our hands and seals at the place and on the date indicated below.
PRUDENTIAL REAL ESTATE FINANCIAL SERVICES OF AMERICA, INC.
By: /s/ Paul H. Procyk     
Name: Paul H. Procyk
Title: Vice President
Dated: December 13, 2013


DOUGLAS ELLIMAN REALTY, LLC
By:                        
Name:
Title:
Dated: December 13, 2013


DOROTHY HERMAN


By: /s/ Dorothy Herman            
Name: Dorothy Herman
Dated: December 13, 2013


DTHY REALTY, INC.


By: /s/ Dorothy Herman         
Name: Dorothy Herman
Title: President
Dated: December 13, 2013



8

--------------------------------------------------------------------------------




NEW VALLEY REAL ESTATE LLC


By: /s/ Howard M. Lorber            
Name: Howard M. Lorber
Title:    Manager
Dated: December 13, 2013


NEW VALLEY MORTGAGE LLC


By: /s/ Howard M. Lorber            
Name: Howard M. Lorber
Title:    Manager
Dated: December 13, 2013


HOWARD M. LORBER


By: /s/ Howard M. Lorber            
Name: Howard M. Lorber
Dated: December 13, 2013


RICHARD J. LAMPEN


By: /s/ Richard Lampen            
Name: Richard Lampen
Dated: December 13, 2013



9